PER CURIAM.
Appellant pleaded nolo contendré to a charge of armed robbery reserving the right to appeal denial of his motion to suppress. He was sentenced under the youthful offender statute, Chapter 958, Florida Statute (1981). On appeal as well as in the trial court the appellant alleges the evidence against him should be suppressed because it was obtained pursuant to an illegal arrest, due to the fact that the arresting officers were outside their jurisdiction when they made the arrest and were not acting in hot pursuit.
The officers, employees of Miami Shores, were notified of a robbery in the Shores and given a description and license number of a car suspected to be used in the robbery. They located the empty car outside of their jurisdiction and kept the vehicle under surveillance until the appellant and another person got into the car and started to drive away. They stopped the vehicle, arrested the individuals and found the stolen property on the appellant’s person and in the car. The state contends the officers made a valid citizens arrest on the authority of State v. Williams, 366 So.2d 135 (Fla. 2d DCA 1979); State v. Phoenix, 428 So.2d 262 (Fla. 4th DCA 1982).
We agree and affirm.
Affirmed.